SIIAIiPE, J.
A judgment, of a court of general jurisdiction rendered within the scope of the court’s powers is on appeal presumed to be free from error until the contrary is made to appear. — 3 Brick. Dig. 406, § 10; 2 Encv. PI. & Pr. 120. The record in this case shows that when the. judgment appealed from was rendered the parties were present by their attorneys and it does not negative that the plaintiff’s motion to dismiss the cause at defendant’s cost, was consented to or acquiesced in on the part of the defendant. In the absence. of such negation and under the principle above referred to, it is here presumed that, the judgment was by consent, and consequently it will be affirmed.
Affirmed.